Case 7:19-cr-00700-VB Document 120 Filed 07/29/20 Page 1of1
Case 7:19-cr-00700-VB Document119 Filed 07/28/20 Page 1 of 1

  

f

   

{
5
i
i

PARKER AND CARMODY, LLP

  

 
  

ATTORNEYS AT LAW ‘|
850 THIRD AVENUE i oo
14™ FLOOR / A
NEW YORK, N.Y, 10022 : 4 Ip
DANIEL S, PARKER (212) 239-977
MICHAEL CARMODY FACSIMILE: (212) 2392

CHRISTINA S, COOPER DanielParker@aol,com

  
 

July 27, 2020

 
  

 
 

By ECF
Hon. Vincent L. Briccetti ec cpa “4
United States District Judge Cote AOS

  
 

Southern District of New York
United States Courthouse

300 Quarropas Street

White Plains, NY 10601

  
   
   

RN (MW yor Conn

Re: United States v. Wendell Jones as to Jason Bogan 6049 an .

19 Cr 700 (VLB) ‘ pv ered *
¢
NS

22 (2d

     

Dear Judge Briccetti:

I represent Jason Bogan, a defendant tw.the above-captioned matter.

   
    

Mr. Bogan has requested new counsel. This is not thé Thas
made this request — although on prior occasions, he has withdrawn his requests for new
counsel, This time, Mr. Bogan told me that I should tell the Court he is “serious” in his request
for a new attorney.

I respectfully request that the Court scheduled a telephonic conference so that Mr.
Bogan’s request for a new attorney can be addressed.

Thank you for your attention to these matters.

Respecfully,
/s/
Daniel S. Parker

cc: all parties (by ECF)

 
